FILED
                           NOT FOR PUBLICATION                              FEB 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 11-10075

              Plaintiff - Appellee,              D.C. No. 3:10-cr-00275-WHA-1

  v.
                                                 MEMORANDUM *
LECONTE ONEAL,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Northern District of California
                     William Alsup, District Judge, Presiding

                     Argued and Submitted February 13, 2012
                            San Francisco, California

Before: GRABER, BERZON, and TALLMAN, Circuit Judges.

       Defendant Leconte Oneal appeals his conviction for possession of cocaine

base with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). He challenges

the district court’s denial of his motion to suppress evidence obtained during a

warrantless probation search. Reviewing de novo, United States v. Franklin, 603

F.3d 652, 655 (9th Cir. 2010), we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        1. The police officers had probable cause to believe that Defendant resided

in room 310 of the Windsor Hotel. A known informant, speaking face to face with

police, told them that Defendant was selling drugs at that address. The informant

gave Defendant’s name, full address, and birth year. He/she was credible because

he/she used drugs and thus was familiar with sellers, and he/she was specifically

told that there would be no leniency for revealing information. Police corroborated

the tip through the facts that the sole occupant of the room in question had the

exact birth date of Defendant, that he had a prior criminal drug record, and that the

hotel was known for drug selling. See generally United States v. Bishop, 264 F.3d

919, 924–26 (9th Cir. 2001) (discussing the factors for reliability of an informant’s

tip).

        2. For similar reasons, the police officers had reasonable suspicion to

believe that Defendant had violated the terms of his probation by selling drugs.

        AFFIRMED.




                                           2